Citation Nr: 1538002	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  14-07 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that the Veteran also filed claims for entitlement to service connection for cold injuries for his bilateral hands and feet, which were denied in the October 2012 rating decision.  The Veteran filed a timely notice of disagreement with the denial of these conditions, but specifically limited his VA Form 9, substantive appeal, to the issues listed on the title page of this document.  While the Veteran's representative initially discussed these issues in briefs filed in April 2014 and March 2015, the representative submitted a statement in September 2015 indicating that representatives had "mistakenly included the issue of service connection for frostbite of the hands and feet." Further, subsequent to the representatives' April 2014 brief, the Veteran again expressly limited his appeal to the issues listed on the title page of this document.   Accordingly, the Board finds that the issues of service connection for frostbite of the hands and feet are not presently in appellate status, and will be discussed no further herein.  38 C.F.R. §§ 20.202, 20.204 (2015).


FINDINGS OF FACT

1. During his active service, the Veteran's duties included restarting a diesel generator in a confined space without ear protection.

2. The Veteran did not have a hearing loss disability at separation from active service. 

3. The Veteran's current bilateral hearing loss is not related to any incident of service, and was not manifested within one year of separation from service.

4. Symptoms of ringing of the ears were not recorded during service or at separation from service. 

 5. The Veteran's statements regarding symptoms of tinnitus during active service are not credible. 

6. The Veteran's tinnitus is not related to any injury or incident of his active service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has filed claims for service connection for bilateral hearing loss and tinnitus.  He asserts that his current bilateral hearing loss and tinnitus are the result of noise exposure during active service, particularly due to his duties in the minute man missile complex.  For the reasons that follow, the Board finds that service connection is not warranted for either condition.

The Veteran has reported that during his time in the Air Force he was attached to a team that would perform emergency maintenance for the minute man missile complex.  His duties included restarting a diesel generator in a confined space without ear protection.  In August 2010, the Veteran reported that "[He] had ringing in [his] ears and went to the on base clinic and was told it would go away. [He doesn't] believe it ever went away only that [he] learned to accept and live with the problem."  Now that he is older, he reports that he notices the ringing constantly.

At entrance to active service in September 1962, the Veteran was examined and was found to be fit for service.  Whisper tests were reported to be normal bilaterally.  No audiometric findings were reported.   

The Veteran's service treatment records (STR) indicate that the Veteran sought treatment for a sore throat in January 1963, ankle injuries in May 1964 and November 1965, an episode of chest pain in March 1966, and further heart concerns in August 1966.  The Veteran's report of medical history and his separation examination do not mention tinnitus, ringing of the ears, or any disability of the Veteran's bilateral ears.  At separation in 1966, his audiometric readings reported:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-5
-5
5
LEFT
-5
-5
-5
15
15

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). When the audiometric results reported in ASA units are converted into ISO units, the numbers are somewhat higher.  As the audiometric readings were taken prior to November 1967, they are presumed to be in ASA units.  To convert ASA units to ISO-ANSI units, the following values are to be added: 15 decibels at 500 Hertz; 10 decibels at 1000, 2000, and 3000 Hertz; and 5 decibels at 4000 Hertz.

After conversion, the Veteran's audiometric findings at separation were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
10
LEFT
10
5
5
25
20

In March 2008, the Veteran reported complaints of chirping sound in his left ear that he stated began in the 1960s during a primary care visit at the Waco VA Medical Center (VAMC).  The Veteran reported that he had been exposed to diesel generator noise continuously at that time, and that over the last three months the chirping had become constant.   

In October 2008, the Veteran's hearing was evaluated at the Houston VAMC. He reported progressive hearing loss and increasing difficulty comprehending speech.  He also complained of recurrent tinnitus in his left ear.  Test results indicated normal hearing from under 2000 Hz for the right ear with moderately severe to severe sensorineural hearing loss 3000 Hz and above; and normal hearing from under 1000 Hz for the left ear with mild, sloping to profound hearing loss from 1500 to 8000 Hz.  The audiologist noted that the Veteran reported a history of recreational rifle fire that was supportive of left ear asymmetry.  

In September 2012, the Veteran underwent a VA examination regarding his bilateral hearing loss and tinnitus.  The examiner reported that the Veteran current audiometric findings were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
80
85
LEFT
25
30
55
85
95
 
The Veteran was diagnosed with sensorineural hearing loss, bilaterally.  The examiner reported that first identification of hearing loss was in 2008 at Houston VAMC, at which time the examining audiologist opined that the asymmetry of his high frequency hearing loss was typical of the civilian recreational rifle firing that he reported.  The examiner also reported occupational noise exposure of turbine compressors and power generators.  The examiner opined that since hearing loss did not manifest until well after discharge and the claims file shows no complaints or diagnosis of hearing loss or tinnitus on active duty, it is less likely than not that his current hearing loss is due to in-service noise exposure.  The examiner stated that this opinion was due to the fact that the Veteran's hearing was shown to be normal at discharge.  The examiner stated that noise induced hearing loss occurs at the time of exposure and it is not a late onset condition.     

With regard to tinnitus, the examiner indicated that the Veteran had a current diagnosis of tinnitus.  The Veteran reported that his tinnitus began in the 1960's, but had become more irritating in the prior few years.  The examiner opined that the Veteran's tinnitus was less likely than not related to his active service.  The examiner stated that "hearing was normal on discharge, with no evidence of hearing loss or tinnitus in service record," which made tinnitus is more likely due to post-service noise exposure.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board must weigh the credibility of probative value of the competent evidence, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Equal weight will not be accorded to each piece of evidence contained in the record, as not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Service Connection for Hearing Loss

While the Board concedes that the Veteran was exposed to acoustic trauma during his active service due to activities such as restarting a diesel generator in a confined space, the evidence of record does not support that the Veteran's current hearing loss began during or is otherwise related to any incident of his active service.  

In addition to establishing a nexus between a current disability and an incident of active service, VA regulations provide that service connection may be warranted for certain "chronic" disabilities, if they have been shown to have manifested during the Veteran's active service, or if they manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  "Sensorineural hearing loss" was diagnosed during an October 2008 audiological evaluation, and that organic diseases of the nervous system are listed under 38 C.F.R. § 3.309(a), and are typically considered "chronic."  See 38 C.F.R. § 3.307(d). 

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this instance, while the Veteran's separation audiogram indicates a reading of the left ear outside of the "medically normal" range, the evidence does not indicate that the Veteran had a hearing loss disability for VA purposes of either of his bilateral ears during service or within a year of separation from service.  While the threshold for "normal hearing" has been noted to exist from zero to 20 decibels and that medically higher threshold levels indicate some degree of hearing loss, the presence of some hearing loss does not does not necessarily indicate that a hearing loss disability existed at the Veteran's separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  As the Veteran's hearing at separation does not meet the threshold requirements of a hearing disability for VA purposes (and was not shown to do so within one year of separation from service), service connection cannot be established through evidence of continuity of symptomatology.  Therefore, a nexus between the Veteran's current bilateral hearing loss and his service must be shown for a grant of service connection.  

Unfortunately, the only competent medical opinion regarding the etiology of the Veteran's hearing loss opined that it was less likely than not that the Veteran's active current hearing loss was due to any incident of his active service.  The September 2012 VA examiner noted that the Veteran's medical records from his active service did not indicate hearing loss at separation from his active service and that noise induced hearing loss occurs at the time of exposure and it is not a late onset condition.  

The Veteran has argued that his whisper tests from his entrance to service indicate normal hearing bilaterally and that higher decibel thresholds of the left ear compared to the right ear at separation indicate a change of hearing during his active service that warrants service connection.  However, changes in thresholds during service do not necessarily indicate that a disability existed at that time or that a current hearing loss disability is related to service.  

If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Hensley, at 159.  While the Veteran's audiometric records do not indicate a threshold shift as only whisper test readings were noted on the Veteran's entrance examination, the evidence indicates that the examiner has still attributed the Veteran's condition to intervening causes.  Both the VA examiner and the October 2008 audiologist indicate that the Veteran's hearing loss pattern of left ear asymmetry corresponds with his history of post-service recreational rifle fire.  

While the Veteran has argued that "assumptions" have been made regarding his use of fire arms "in excess" of those that he used in service, the claims file indicates that in October 2008 he reported recreational rifle fire, which the audiologist at that time reported was consistent with left ear asymmetry.  

As a layperson, the Veteran is competent to report on that which comes to his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 at 1376.  With respect to addressing matters such as diagnosis and etiology, if the condition is "simple" in nature, such an assessment can be made without a corresponding medical opinion.  See also Barr, at 303.  The Board finds that diagnosing a hearing loss disability under VA regulations and providing an opinion regarding the etiology of such a condition is beyond the capability of lay diagnosis.  Accordingly, any lay statements regarding the etiology and onset of the Veteran's hearing disability are not considered competent.  

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's currently diagnosed bilateral hearing loss disability and his period of active service.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  See 38 C.F.R. § 3.102; Gilbert, at 54. 
    
Service Connection for Tinnitus

While the Board concedes that the Veteran was exposed to acoustic trauma during his active service due to activities such as restarting a diesel generator in a confined space, the evidence of record does not support that the Veteran's tinnitus began during or is otherwise related to any incident of his active service.  

The Board notes that tinnitus has been found to be a condition for which lay diagnosis is possible.  As a layperson, the Veteran is competent to report on that which comes to his senses.  See Jandreau, at 1376.  Tinnitus is, essentially, a ringing in the ears, and it is something that the Veteran is qualified to perceive and assess.  However, to the extent that the Veteran asserts that his ringing of the ears has persisted since his active service, the Board does not find these lay statements to be credible.  These statements are not supported either by the Veteran's service treatment records, including a report of medical history completed by the Veteran, or his own statements since 2008.  

Despite the Veteran's assertions in August 2010, the evidence does not support that he reported "ringing of the ears to the on base clinic" while in service.  His STR report that the Veteran sought treatment for the following conditions: a sore throat in January 1963, ankle injuries in May 1964 and November 1965, an episode of chest pain in March 1966, and further heart concerns in August 1966.  There is no evidence that any complaints related to ringing of the ears were made.  Further, the Veteran's report of medical history at separation is silent regarding tinnitus and hearing loss; however, he did indicate a history of mumps, measles, and chicken pox during childhood, that he fractured both of his hands five times from 1959 to 1961, and that he had a history of a heart murmur.  The evidence indicates that the Veteran reported a history of multiple conditions at separation but "ringing of the ears or tinnitus" was not included.  His separation examination also does not mention tinnitus and does not report any disability of the Veteran's bilateral ears.  

Additionally, the Board notes that the Veteran's recent statements regarding the etiology of his condition are unclear.  In the Veteran's August 2010 statement, he reported that "I don't believe it ever went away only that I learned to accept it and live with the problem.  Now that I am older I notice the ringing in the ears and I am constantly bothered by the problem."  This statement indicates that the Veteran himself is not sure whether tinnitus has persisted since his active service and when his current ringing of the ears began.  As the Veteran's treatment records do not support the Veteran's claims and his statements indicate that he is unsure of when his condition began, the Board finds his statements that his condition began in service not to be credible.  

Additionally, the Board finds the VA examiner's opinion regarding the etiology of his current tinnitus to be of greater probative value than the Veteran's opinion regarding the etiology of his condition.  The examiner's opinion that the Veteran's tinnitus was less likely than not related to his active service was based upon the Veteran's lack of a hearing disability at discharge, his normal STR regarding complaints of tinnitus, and his background of recreational and occupational noise exposure.  All of these findings are supported by the evidence found in the claims file and provide a more likely explanation for tinnitus that the Veteran himself reports that he didn't notice until he was older. 

The weight of the competent evidence indicates that the Veteran's current tinnitus did not begin during his active service and is not related to his active service.  In reaching this determination, the Board acknowledges that VA is required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus.  See Gilbert, at 54. 

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided the Veteran with a VCAA notice letter regarding his claims for bilateral hearing loss and tinnitus in August 2010 that was sent to him prior to the October 2012 rating decision that he appealed.  In these letters, the RO addressed the information and evidence necessary to substantiate claims for service connection.  This notice also addressed who was to provide the evidence and informed the Veteran how VA assigns disability ratings and effective dates.  

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims being decided on appeal, the evidence of record includes the Veteran's service treatment records, statements from the Veteran and his representatives, VA treatment records, and a September 2012 VA examination that addressed the Veteran's complaints and contentions.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims being adjudicated on appeal.  The evidence of record provides sufficient information to adequately evaluate these claims, all obtainable evidence identified by the Veteran relative to these claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


